*843
ORDER

SCHALL, Circuit Judge.
The Secretary of Veterans Affairs moves to stay the proceedings in the above captioned appeals pending this court’s resolution of Pelea v. Principi, 03-7184, 2004 WL 1109881 (Fed.Cir.2004). The appellees have not responded. The court considers whether the Court of Appeals for Veterans Claims’ decisions in Gallardo v. Principi, 01-1623, 2003 WL 23353841 (Vet. App. January 8, 2003), McCarley v. Principi, 02-245, 2003 WL 1088418 (Vet.App. March 5, 2003), Gonzales v. Principi, 01-2009, 2003 WL 2013399 (Vet.App. April 29, 2003), Rooks v. Principi, 01-1914, 2003 WL 21433354 (Vet.App. June 19, 2003), and Claussen v. Principi, 01-1301, 2003 WL 22233804 (Vet.App. September 4, 2003) should be vacated and the cases remanded for further proceedings consistent with this court’s decision in Conway v. Principi, 353 F.3d 1369 (Fed.Cir.2004).
We note that on April 23, 2004, the court vacated the Court of Appeals for Veterans Claims’ decision in Pelea and remanded the case for further proceedings consistent with this court’s decision in Conway.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motions to stay pending resolution of Pelea are moot.*
(2) The Court of Appeals for Veterans Claims’ decisions in the above captioned cases are vacated and the cases are remanded.

 Before filing the motions to stay pending resolution of Pelea, the Secretary requested continuations of the existing stays in many of the above captioned appeals. Those motions are granted.